Citation Nr: 1330250	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  08-17 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to greater than a 10 percent rating for dermatitis for the period beginning July 20, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel

INTRODUCTION

The Veteran had active service from October 1985 to October 2005, including service in the Southwest Asia theater of operations from January to May 1991 and from April to July 2003; he also served in Somalia from January to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted service connection for dermatitis and assigned an initial noncompensable evaluation, effective November 1, 2005.

The Veteran testified at a hearing held before a Decision Review Officer (DRO) in October 2007.  Thereafter, the Veteran testified at a hearing held at the RO in August 2009 before an Acting Veterans Law Judge (VLJ).  In May 2010, the Board remanded this case for further development.

In a September 2010 rating decision, the RO granted entitlement to a 10 percent rating, effective July 20, 2007.  

In a November 2010 letter, the Board informed the veteran that the Acting VLJ who conducted the August 2009 hearing was no longer employed by the Board and indicated that he was entitled to another hearing; the Veteran responded later that month stating that he wished to testify at a second Board hearing via video-conference; that hearing was held in April 2011 and the Veteran and his spouse testified before the undersigned VLJ.

In a November 2011 decision, the Board denied the Veteran's claim of entitlement to a compensable rating for his skin disability prior to July 20, 2007, and remanded the Veteran's appeal for the period since that date.  Because there has been substantial compliance with the directives of the November 2011 remand, an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  For the period July 20, 2007, to July 22, 2009, the Veteran's dermatitis affected 2 percent of exposed area and 1 percent of total body area, and was manifested by infrequent use of topical steroid medication, but not by scarring, disfigurement, ulceration, or skin breakdown.

2.  Beginning July 23, 2009, the Veteran's dermatitis is manifested by daily use of prescription immunosuppressant medication.


CONCLUSION OF LAW

1.  The criteria for a rating greater than 10 percent disabling for dermatitis for the period July 20, 2007, to July 22, 2009, have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.118, Diagnostic Code 7806 (2012).

2.  The criteria for the maximum 60 percent rating for dermatitis beginning July 23, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  In February 2007, June 2007, and July 2008, VA verified through internal inquiry with the Social Security Administration (SSA) that the Veteran is not in receipt of disability benefits from that agency.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The January 2008, February 2009, and October 2011 VA examinations were adequate for rating purposes, as they considered the Veteran's subjective complaints, completed physical examinations complete with photographs and evaluation of the area and severity of the Veteran's skin manifestations, and provided opinions as appropriate supported by rationale.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).    

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the DRO and/or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the April 2011 Board hearing the VLJ noted the elements that were lacking to substantiate the Veteran's claim.  The Veteran was assisted at the hearing by an accredited representative who with the VLJ asked questions to ascertain the Veteran's disability's history and severity.  The record does not reflect that pertinent evidence that would substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

The record does not indicate that additional evidence pertinent to the Veteran's claim is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

The Veteran's dermatitis is rated under Diagnostic Code 7806, which contemplates dermatitis or eczema.  A noncompensable rating is in effect prior to July 20, 2007, and a 10 percent rating effective as of that date.  The Board's September 2011 decision determined that a compensable rating for the period prior to July 20, 2007, was not warranted.  Thus, the instant appeal concerns only the appropriate rating for the period beginning July 20, 2007.  See Hart.  

Diagnostic Code 7806 provides that dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, warrants a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7806.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas to be affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period, warrants a 30 percent rating.  Id.  The maximum 40 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected by the condition, or constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period.  Id.

The evidence shows that the Veteran's skin disability increased in severity during the appeal such that staged ratings are warranted.  See Hart.  Prior to July 23, 2009, greater than a 10 percent rating is not warranted.  Although a July 2007 military treatment facility record states that the Veteran had been prescribed prednisone, a corticosteroid, the evidence does not shows that he was utilizing this medication for six weeks or greater.  He reported at the January 2006 and February 2009 VA examinations that he was not taking any medications for his skin condition.  Similarly, measurements of the affected skin area at those times showed 2 percent or less of the exposed area and 1 percent or less of the total body area, were affected by the skin condition.  Further, the January 2009 and February 2009 VA examiners stated that there was no scarring or disfigurement of the skin due to the dermatitis.  

However, a private record dated July 23, 2009 is the first documented evidence that the Veteran was prescribed a skin medication called Elidel.  The October 2011 VA examiner later determined that Elidel constitutes an immunosuppressant, and that the Veteran's use of it was constant or near-constant.  Review of the record, including the Veteran's testimony during his two Board hearings, reveals that his use of Elidel for his dermatitis has been constant or near-constant since the July 2009 date on which the record first documents his use of it.  Accordingly, the maximum 60 percent rating is warranted beginning July 23, 2009.  No higher schedular rating is available under Diagnostic Code 7806 and there are no other applicable codes providing for higher schedular evaluations.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's skin disability by considering both the methods required to treat it and the amount of skin surface area affected; by allowing for higher ratings on either basis, the maximum schedular rating was able to be assigned for part of the appeal period elsewhere in this decision.  However, with respect to the period prior to July 23, 2009, the Veteran's affected skin surface area and other manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's skin disability and referral for consideration of extraschedular rating is not warranted.

Additionally, consideration has been given as to whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the Veteran reported at the January 2008 and February 2009 VA examinations that his skin condition did not resulted in functional impairment or interfere with his completing of activities of daily living.  Further, his testimony at the August 2009 and April 2011 Board hearings reflected that while he has to take precautions to protect his skin from chemicals, and that he occasionally must take a day off from work to attend a dermatology appointment, he did not feel his skin condition interfered with his employment.  Ultimately, because the Veteran has not claimed that his skin disability precludes him from securing and maintaining gainful employment, consideration of whether a TDIU is warranted based on the Veteran's skin disability is not required.

As discussed above, the 60 percent rating awarded effective July 23, 2009, is the maximum schedular rating available for the Veteran's skin disability.  But the preponderance of the evidence is against the assignment of a rating greater than 10 percent disabling prior to July 23, 2009; there is no doubt to be resolved and greater than a 10 percent rating for dermatitis prior to July 23, 2009, is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating greater than 10 percent rating for dermatitis for the period July 20, 2007, to July 22, 2009 is denied.

A 60 percent rating for dermatitis beginning July 23, 2009, is granted, subject to the applicable regulations concerning the payment of monetary benefits.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


